OPINION — AG — NO STATE AGENCY, DEPARTMENT, OFFICER, BOARD, COMMISSION, INSTITUTION, ETC., CAN EMPLOY A PERSON WHO IS NOT A CITIZEN OF THE UNITED STATES. THIS MEANS THAT ALIENS MAY NOT BE EMPLOYED IN POSITIONS CLASSIFIED UNDER THE MERIT ACT. THE OPINION EXPRESSED HEREIN IS CONSISTENT WITH THAT EXPRESSED IN THE OPINION OF THE ATTORNEY GENERAL TO THE DIRECTOR OF THE STATE PERSONNEL BOARD DATED JUNE 13, 1960, AND THE MEMORANDUM ENCLOSED THEREWITH. CITE: 74 O.S. 1961 255 [74-255], 74 O.S. 1961 801 [74-801] (LARRY ROWE)